81 F.3d 166
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Jerome T. SCHIEFEN, Appellant,Barbara SCHIEFEN, Estate of;  South Lincoln Rural WaterSystem, Inc.;  David Schiefen;  Krautco, Uninc, Defendants.
No. 95-3472.
United States Court of Appeals, Eighth Circuit.
Submitted:  March 19, 1996.Filed:  April 3, 1996.

Before McMILLIAN, BRIGHT, and BEAM, Circuit Judges.
PER CURIAM.


1
Jerome Schiefen appeals from the final order of the District Court1 for the District of South Dakota, granting the United States summary judgment in this action brought pursuant to 28 U.S.C. § 1345, seeking foreclosure of liens held by the Internal Revenue Service and Farmers Home Administration, the sale of property, and the distribution of proceeds.   The district court also concluded certain transfers of real and personal property were fraudulent conveyances.   Schiefen argues the district court lacked jurisdiction to entertain this suit.   We have carefully reviewed the record, and we conclude Schiefen's arguments on appeal are frivolous and entirely without merit.


2
Accordingly, we affirm the judgment of the district court.   See 8th Cir.  R. 47A(a).   Schiefen's several motions on appeal are denied.



1
 The Honorable Lawrence L. Piersol, United States District Judge for the District of South Dakota